NUMBER 13-18-00069-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


DEVON ENERGY PRODUCTION COMPANY,                                           Appellants,
L.P. ET AL.,

                                           v.

MICHAEL A. SHEPPARD, ET AL.,                                                Appellees.


                    On appeal from the 24th District Court
                         of De Witt County, Texas.



                          ORDER OF ABATEMENT
           Before Justices Rodriguez, Contreras, and Hinojosa
                            Order Per Curiam

      Appellants, Devon Energy Production Company, L.P., et al., attempt to appeal the

trial court’s December 28, 2017 order on Plaintiff’s Motion for Partial Summary Judgment.

Appellants have notified this Court that they believe the judgment is final and appealable
but state that appellees, Michael A. Sheppard, et al., have raised the finality issue in the

trial court via a motion for determination of their attorneys’ fees and entry of final judgment.

       To be final and appealable, a judgment must dispose of all issues and parties in

the case. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). It is unclear

from the record before the Court if all claims asserted by or against all parties have been

disposed. Under these circumstances, we may abate the appeal to permit clarification

by the trial court. Id. at 206; see TEX. R. APP. P. 27.2, 44.3, 44.4.

       Accordingly, we ABATE the appeal and REMAND the cause to the trial court for

clarification. Upon remand, the trial court shall address whether it intended the judgment

to completely dispose of all claims and all parties. The trial court shall cause its findings

and recommendations, together with any orders it may enter regarding the

aforementioned issues, to be included in a supplemental clerk's record. Furthermore,

the trial court shall cause a supplemental reporter's record of any proceedings to be

prepared. The supplemental clerk's record and supplemental reporter's record, if any,

shall be filed with the Clerk of this Court on or before the expiration of thirty days from the

date of this order.

       It is so ORDERED.

                                                                  PER CURIAM

Delivered and filed the
28th day of March, 2018.




                                               2